 1
 2
 3
 4
 5                                                              -6

 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 19-1306 DOC (MRW)
13   TYRANE LEE WHITE,
14                      Petitioner,
                                           JUDGMENT
15              v.
16   DAVID BAUGHMAN, WARDEN
17                      Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the petition is denied and this action is
23   dismissed with prejudice.
24
            -DQXDU\  
     DATE: _________________           ________________________________
25
                                       HON. DAVID O. CARTER
26                                     UNITED STATES DISTRICT JUDGE
27
28
